Citation Nr: 0937399	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  07-16 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability with radiculopathy of the right upper extremity, 
including as secondary to service-connected residuals of a 
compression fracture at T12 and L3-5.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from July 1968 to June 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cheyenne, Wyoming.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's cervical spine disability first manifested 
itself decades after service separation and was not caused or 
aggravated by his service-connected residuals of a 
compression fracture at T12 and L3-5.

3.  Service connection is in effect for residuals of a 
compression fracture at T12 and L3-5 (thoracic and lumbar 
spine fracture), evaluated as 20 percent disabling effective 
April 13, 1995; and for hemorrhoids, evaluated as zero 
percent disabling effective January 7, 1983; the Veteran's 
combined disability evaluation for compensation is 20 percent 
effective April 13, 1995.

4.  The Veteran's disability does not warrant extraschedular 
consideration by the Director, Compensation & Pension (C&P) 
Service.


CONCLUSIONS OF LAW

1.  A cervical spine disability, to include arthritis, was 
not incurred in active service, nor may it be so presumed; it 
was not caused or aggravated by a service-connected thoracic 
and lumbar spine fracture.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309 (2008); 38 C.F.R. 
§ 3.310 (2005).

2.  The Veteran's TDIU claim does not warrant referral to the 
Director, C&P Service, for consideration of entitlement to 
TDIU on an extraschedular basis.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.16 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters issued in January and February 2006 and September 
2007, VA notified the appellant of the information and 
evidence needed to substantiate and complete his claims, 
including what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  This letter informed 
the appellant to submit medical evidence relating the claimed 
disability to active service, including as secondary to a 
service-connected thoracic and lumbar spine fracture, and/or 
showing that he was precluded from securing and maintaining 
gainful employment by reason of his service-connected 
disabilities, and noted other types of evidence the Veteran 
could submit in support of his claims.  The Veteran also was 
informed of when and where to send the evidence.  After 
consideration of the contents of these letters, the Board 
finds that VA has satisfied substantially the requirement 
that the Veteran be advised to submit any additional 
information in support of his claims.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence 
does not support granting service connection for a cervical 
spine disability, including as secondary to a service-
connected thoracic and lumbar spine fracture.  The evidence 
also does not support granting a TDIU on an extraschedular 
basis.  Thus, any failure to develop these claims under the 
VCAA cannot be considered prejudicial to the Veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant 
also has had the opportunity to submit additional argument 
and evidence and to participate meaningfully in the 
adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

Additional notice of the five elements of a service-
connection claim was provided in March 2006, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The Board notes that the Federal Circuit had held previously 
that any error in VCAA notice should be presumed prejudicial 
and VA must bear the burden of proving that such an error did 
not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  
The Supreme Court recently reversed the Federal Circuit's 
decision in Sanders, finding it unlawful in light of 38 
U.S.C.A. § 7261(b)(2) which provides that, in conducting 
review of decision of the Board, a court shall take due 
account of the rule of prejudicial error.  The Supreme Court 
essentially held in Sanders that, except in cases where VA 
has failed to meet the first requirement of 38 C.F.R. 
§ 3.159(b) by not informing the claimant of the information 
and evidence necessary to substantiate the claim, (1) the 
burden of proving harmful error must rest with the party 
raising the issue; (2) the Federal Circuit's presumption of 
prejudicial error in Sanders imposed an unreasonable 
evidentiary burden upon VA and encouraged abuse of the 
judicial process; and (3) determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The Veteran's service representative contended in statements 
on an October 2007 VA Form 646 and on an August 2009 Informal 
Hearing Presentation that the Veteran had not been provided 
VCAA notice on the issue of secondary service connection for 
a cervical spine disability.  Despite the service 
representative's assertions to the contrary, a review of the 
claims file shows that this is not the case.  The VCAA notice 
letter issued to the Veteran and his service representative 
in September 2007 clearly notified them of what was required 
to substantiate the Veteran's secondary service connection 
claim for a cervical spine disability.  

In any event, in light of the Supreme Court's recent decision 
in Sanders, the Board finds that any failure to satisfy the 
duty to notify is not prejudicial.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007), rev'd sub nom., Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Because both 
of the appellant's claims are being denied in this decision, 
any question as to the appropriate disability rating or 
effective date is moot.  See Dingess, 19 Vet. App. at 473.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board, although he declined to do so.  It 
appears that all known and available records relevant to the 
issues on appeal have been obtained and associated with the 
Veteran's claims file.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The standards of McLendon are not met in this case.  As will 
be explained below in greater detail, there is no medical 
evidence, to include a nexus opinion, relating the Veteran's 
current mild cervical spine disability to active service, to 
include as secondary to a service-connected thoracic and 
lumbar spine fracture. Thus, the Board concludes that 
additional examinations are not necessary.  In summary, VA 
has done everything reasonably possible to notify and to 
assist the Veteran and no further action is necessary to meet 
the requirements of the VCAA.

The Veteran contends that his current cervical spine 
disability is related to active service, including as 
secondary to a service-connected thoracic and lumbar spine 
fracture.  Specifically, the Veteran contends that he injured 
his thoracic, lumbar, and cervical spine when he was injured 
by a landmine while on active service in Vietnam.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, 
including arthritis, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309(a).

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

Service connection also may be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
nonservice-connected condition by a service-connected 
condition also is compensable under 38 C.F.R. § 3.310(a).  
See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

The Veteran's available service treatment records show that a 
copy of his enlistment physical examination is not available 
for review.

In a request for x-rays of the lumbar spine dated on May 14, 
1969, it was noted that the Veteran's vehicle hit a landmine.  
The Veteran's lumbosacral spine series showed anterior 
wedging of the body of L1 consistent with a compression 
fracture.

The Veteran was placed on a physical profile in July 1969 for 
a compression fracture of the thoracic spine.  It was noted 
that this physical profile would expire in October 1969.

The Veteran was placed on another temporary physical profile 
in October 1969 for a compression fracture of the lumbar 
spine.

In November 1969, the Veteran complained of back pain.  
Physical examination showed a compression fracture of the 
lumbar spine.  It was noted that the Veteran was on a 
physical profile.  

In December 1969, it was noted that the Veteran had injured 
his back (a T12 compression fracture) when he was blown off 
of a truck in Vietnam in May 1969.  The Veteran had been on a 
physical profile since then due to symptoms of back pain on 
prolonged standing, exercise, and lifting.  It also was noted 
that x-rays currently showed a healed fracture but the 
Veteran was worried about continued symptoms.  The 
provisional diagnosis was compression fracture at T12.  It 
was noted further that the Veteran wanted a medical discharge 
from active service.  Physical examination showed an 
excellent range of motion, normal spinal curvatures, mild 
tenderness over T12, and symmetrical sensation.  X-rays 
showed a healed fracture at T12 consistent with minimal 
narrowing.  The orthopedist's impression was a compression 
fracture at T12.  The Veteran was placed on a temporary 
physical profile for a compression fracture at T12 that same 
month.

In January 1970, the Veteran complained of continued low 
thoracic back pain "which seems to be related to activity."  
It was noted that the Veteran had a healed compression 
fracture.  Physical examination showed a good range of motion 
and no spasm in the back.  The Veteran was scheduled for a 
course of outpatient physical therapy.  He also was placed on 
a temporary physical profile for a compression fracture of 
the lumbar spine.

In February 1970, the Veteran complained of increased pain in 
the same general area as previously noted.  Physical 
examination showed his back was unchanged.  That same month, 
the Veteran was placed on a temporary physical profile for a 
compression fracture of the lumbar spine.  

In March 1970, the Veteran reported no improvement on 
physical therapy.  It was noted that his back pain definitely 
was related to activity "but not consistently so."  The 
Veteran stated that he might be pain free "for a while" but 
then experienced pain with a burst of increased activity.  
The in-service examiner recommended that the Veteran receive 
permanent physical profile and a change in his military 
occupational specialty (MOS).  The diagnosis was residuals of 
a back fracture.  That same month, a Medical Board determined 
that the Veteran was qualified medically for limited duty 
based on residuals of a back fracture.  The Veteran was given 
restricted duty based on no repeated bending, no lifting over 
35 pounds, no jumping, and no physical training.  The Medical 
Board concluded that the Veteran's residuals of a back 
fracture were permanent.

In May 1970, the Veteran's history of a back injury in 
Vietnam was noted.  It also was noted that his low back pain 
was recurrent and not consistent.  

In June 1970, the Veteran complained of continued back pain 
always located in the lower thoracic area at midline with no 
radiation to the legs.  Physical examination again was 
negative.

In September 1970, the Veteran complained of lumbosacral 
muscle spasm.  A history of compression fracture at T12 was 
noted.  

In February 1971, the Veteran complained of non-specific 
midline pain from a compression fracture of the lumbar spine 
which had occurred in May 1969.  Physical examination was 
within normal limits.  X-rays of the lumbar spine showed 
lumbarization of S1 and no other abnormalities.  The 
impression was back pain secondary to an old compression 
fracture.

In March 1971, the Veteran complained of pain in the lower 
lumbar region.  It was noted that he had a compression 
fracture at T12.  Physical examination showed no weakness, 
limitation of motion, or atrophy.  The impression was an old 
fracture at T12.

At his separation physical examination in March 1971, 
clinical evaluation was normal except for a healed 
compression fracture of the lumbar vertebrae.  The Veteran 
reported a history of a compression fracture of the back 
which had occurred in May 1969 when he was wounded.

On in-service outpatient treatment in May 1971, the Veteran 
complained of chronic low back pain since sustaining a 
compression fracture at T12 in May 1969.  The provisional 
diagnosis was chronic low back pain, post-injury.  It was 
noted that, while on active service in Vietnam in May 1969, 
the Veteran was in a truck that hit a land mine and sustained 
a compression fracture at T12.  The Veteran reported that he 
did not do any running, jumping, lifting, or bending.  
Physical examination showed a full range of motion in the 
neck and back, no muscle spasm, and a non-tender back.  X-
rays of the cervical and thoracic spine showed minimal 
compression of T12.  The impression was that the Veteran was 
eligible for post-service follow-up at a VA hospital.

In June 1971, the Veteran certified that there had been no 
change in his medical condition since his last separation 
physical examination.

The Veteran's DD Form 214 shows that he was awarded the 
Vietnam Campaign Medal w/60 Device, the Vietnam Service Medal 
w/3 Bronze Service Stars, the Vietnamese Cross of Gallantry 
w/Palm, and the Purple Heart Medal.  He was in Vietnam from 
February 6 to May 29, 1969.  His military occupational 
specialty (MOS) was armor unit supply specialist.

The post-service medical evidence shows that, on VA 
examination in June 1995, the Veteran complained of sporadic 
pain from the cervical to the lumbar spine since a vehicle he 
was in during active service ran over a landmine in 1969.  
Objective examination showed pain on deep palpation in the 
lumbar spine but no spasm.  There was no pain on palpation of 
the cervical spine.  X-rays showed mild levoscoliosis.  The 
diagnoses were muscle spasm of the lumbar spine and no 
cervical symptoms.

VA x-rays of the cervical spine in January 2004 showed mild 
to moderate degenerative change, straightening of the 
cervical lordosis which might represent muscle spasm, and no 
acute abnormality.

A private magnetic resonance imaging (MRI) scan of the 
Veteran's cervical spine in January 2005 showed spondylosis 
primarily at C5-6 and C6-7 with moderate bilateral foraminal 
encroachment at C5-6 and moderate right foraminal 
encroachment at C6-7.  Moderate stenosis of the cervical 
spinal canal was present but there was no cord compression.

On VA outpatient treatment in March 2005, it was noted that 
an MRI scan of the cervical spine had shown evidence of 
foraminal stenosis.  Physical examination showed no 
tenderness over the spine.  The Veteran stated that he felt 
"much improved."  The assessment included spinal stenosis 
of the cervical spine.  The VA examiner noted that the 
Veteran's cervical spine "symptoms are much improved without 
any intervention."

In January 2006, the Veteran did not complain of any pain.  
The assessment included cervical spine stenosis.

VA MRI scan of the cervical spine in March 2006 showed no 
abnormal signal within the vertebral bodies or the cervical 
spinal cord.  There was mild disc desiccation at all levels.  
There was evidence of mild neural foramina encroachment due 
to uncovertebral joint hypertrophy at C3-4 with minimal 
evidence of encroachment on the thecal sac.  

On VA outpatient treatment later in March 2006, it was noted 
that the Veteran's MRI scan had been "really unremarkable.  
It does not show any spinal stenosis.  There are some very 
mild areas of degenerative changes."  The assessment was 
unchanged.

On VA examination in May 2006, the Veteran complained of 
increased low back pain.  The VA examiner reviewed the 
Veteran's claims file, including his service treatment 
records.  The Veteran reported experiencing catching in his 
back frequently and some stiffness associated with increased 
low back pain.  He denied any redness, heat, or swelling.  He 
also reported flare-ups three to four times a week.  The 
Veteran stated that he had "stopped lifting things around 
the house" but he was able to do most of his activities of 
daily living "but has to be careful."  The Veteran also 
stated that he was working at a parts store.  He stated 
further that he had quit his former job as a bus driver "due 
to the bouncing about that aggravated his back."  He denied 
losing any work days due to his back.  

Physical examination in May 2006 showed the Veteran could 
ambulate without assistance and with a normal gait and 
posture.  The Veteran used no brace or support device.  
Straight leg raising showed tightness in the back at 
60 degrees bilaterally.  There was normal musculature in the 
lower back.  There was mild tenderness to palpation in 
midline in the mid-lumbar region.  There were no muscle 
spasms.  Range of motion testing showed limited forward 
flexion to 80 degrees without pain but with stiffness.  
Backward extension was to 29 degrees due to pain.  Lateral 
flexion was to 35 degrees on the left and to 30 degrees on 
the right and was limited by stiffness and without pain.  
Rotation was to 31 degrees bilaterally without pain and 
limited by stiffness.  Repetitive range of motion testing 
reduced forward flexion to 70 degrees, backward extension to 
25 degrees, lateral flexion to 18 degrees, and left rotation 
to 22 degrees.  The assessment included low back pain.

The Board finds that the preponderance of the evidence is 
against the Veteran's claim of service connection for a 
cervical spine disability, including as secondary to a 
service-connected thoracic and lumbar spine fracture.  The 
Veteran's service treatment records show that, although he 
was treated for a compression fracture of the thoracic and 
lumbar spine during active service, he was not treated for a 
cervical spine disability, including as secondary to his 
thoracic and lumbar spine fracture, at any time during 
service.  The medical evidence also shows that the Veteran 
was not shown to have a cervical spine disability (such as 
arthritis), including as secondary to a service-connected 
thoracic and lumbar spine fracture, during active service or 
within the first post-service year (i.e., by June 1972).  
Thus, service connection for a cervical spine disability, 
including as secondary to a service-connected thoracic and 
lumbar spine fracture, is not warranted on the basis of 
chronic disease.  See 38 C.F.R. §§ 3.307, 3.309. 

The Veteran has contended that he injured his back on active 
service in Vietnam when a vehicle he was riding in struck a 
land mine in May 1969.  The Board acknowledges that the 
Veteran incurred a thoracic and lumbar spine injury during 
active service.  His service treatment records show that he 
reported consistently to his in-service treating physicians 
that he had injured his thoracic and lumbar while on active 
service in Vietnam when a vehicle he was riding in struck a 
land mine in May 1969.  The Veteran also was awarded a Purple 
Heart Medal.  His MOS was armor unit supply specialist.  
Given the foregoing, and because the Veteran's assertions 
regarding combat service are supported by contemporaneous 
service treatment records and service personnel records, the 
Board finds that the Veteran engaged in combat during active 
service in Vietnam.  See 38 U.S.C.A. § 1154(b); see also 
VAOPGCPREC 12-99, 65 Fed. Reg. 6256-6258 (2000) (holding that 
receipt of certain awards and decorations, including the 
Purple Heart Medal, demonstrates that a Veteran engaged in 
combat).  

Although the Veteran engaged in combat, the Board observes 
that 38 U.S.C.A. § 1154(b) does not create a presumption of 
service connection for a disease or injury incurred in 
combat.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); 
Libertine v. Brown, 9 Vet. App. 521 (1996); Collette v. 
Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  The Veteran has 
asserted that he injured his cervical spine at the same time 
that he fractured his thoracic and lumbar spine during active 
service.  Despite the Veteran's assertions to the contrary, 
the contemporaneous service treatment records show that, at 
the time of his in-service thoracic and lumbar spine fracture 
in May 1969, no cervical spine complaints were noted.  
Repeated outpatient follow-up for the Veteran's in-service 
back injury was related exclusively to the thoracic and 
lumbar spine fracture.  Instead, it appears that the Veteran 
first was shown to have a cervical spine disability in 
January 2004, or almost 33 years after his service separation 
in June 1971, when x-rays revealed mild to moderate 
degenerative changes.  

With respect to negative evidence, the fact that there was no 
record of any complaint, let alone treatment, involving the 
Veteran's condition for many years is significant.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the Veteran's entire 
medical history, including a lengthy period of absence of 
complaints).

The remaining medical evidence shows that, although the 
Veteran currently experiences a mild cervical spine 
disability, it is not related to active service, including as 
secondary to a service-connected thoracic and lumbar spine 
fracture.  The evidence does not show that the Veteran's 
current mild cervical spine disability is proximately due to, 
the result of, or was aggravated by his service-connected 
thoracic and lumbar spine fracture.  See 38 C.F.R. 
§ 3.310(a).  On VA outpatient treatment in March 2005, the 
Veteran stated that he felt "much improved."  The 
assessment included spinal stenosis of the cervical spine.  
The VA examiner noted that the Veteran's cervical spine was 
"much improved without any intervention."  VA MRI scan of 
the cervical spine in March 2006 showed mild disc desiccation 
at all levels and evidence of mild neural foramina 
encroachment with minimal evidence of encroachment on the 
thecal sac.  A VA examiner stated in March 2006 that the 
Veteran's MRI scan was "really unremarkable" and showed 
only mild degenerative changes of the cervical spine.  Absent 
medical evidence relating the Veteran's cervical spine 
disability to active service or to his service-connected 
thoracic and lumbar spine fracture, the Board finds that 
service connection is not warranted on a direct basis.  There 
is no evidence suggesting that the veteran's service-
connected thoracic and lumbar spine fracture caused or 
worsened his cervical spine disability.

The Veteran also contends that he is entitled to a TDIU on an 
extraschedular basis because his service-connected 
disabilities preclude him from securing or maintaining 
substantially gainful employment.  

As noted, service connection is in effect for residuals of a 
compression fracture at T12 and L3-5 (thoracic and lumbar 
spine fracture), evaluated as 20 percent disabling by analogy 
to 38 C.F.R. § 4.71a, DC 5237-5243, effective April 13, 1995; 
and for hemorrhoids, evaluated as zero percent disabling 
under 38 C.F.R. § 4.114, DC 7336, effective January 7, 1983.  
The Veteran's combined disability evaluation for compensation 
is 20 percent effective April 13, 1995.  See 38 C.F.R. § 4.25 
(2008).

The schedular rating criteria are designed to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1.

A Veteran may be awarded a TDIU upon a showing that he is 
unable to secure or follow a substantially gainful occupation 
due solely to impairment resulting from his service-connected 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 
4.16.  A total disability rating may be assigned where the 
schedular rating is less than total when the disabled person 
is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Consideration may 
be given to a Veteran's level of education, special training, 
and previous work experience in arriving at a conclusion, but 
not to his age or the impairment caused by any non-service-
connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  
Where a Veteran is unemployable by reason of his or her 
service-connected disabilities, but they fail to meet the 
percentage standards set forth in § 4.16(a), TDIU claims 
should be submitted to the Director, C&P Service, for 
extraschedular consideration.  38 C.F.R. § 4.16(b).  The 
Board is precluded from assigning a TDIU rating on an 
extraschedular basis in the first instance.  Instead, the 
Board must refer any claim that meets the criteria for 
referral for consideration of entitlement to TDIU on an 
extraschedular basis to the Director, C&P Service.

The term "unemployability," as used in VA regulations 
governing total disability ratings, is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue 
is whether the Veteran's service-connected disability or 
disabilities preclude him from engaging in substantially 
gainful employment (i.e., work which is more than marginal, 
that permits the individual to earn a "living wage").  See 
Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for 
TDIU, the Board may not reject the claim without producing 
evidence, as distinguished from mere conjecture, that the 
Veteran's service-connected disability or disabilities do not 
prevent him from performing work that would produce 
sufficient income to be other than marginal.  Friscia v. 
Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. 
App. 532, 537 (1994).

In determining whether the Veteran is entitled to a TDIU, 
neither his nonservice-connected disabilities nor his age may 
be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  
The United States Court of Appeals for Veterans Claims 
("Veterans Court") has held that the central inquiry in 
determining whether a Veteran is entitled to a total rating 
based on individual unemployability is whether service-
connected disabilities alone are of sufficient severity to 
produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 
(1993).  The test of individual unemployability is whether 
the Veteran, as a result of his service-connected 
disabilities alone, is unable to secure or follow any form of 
substantially gainful occupation which is consistent with his 
education and occupational experience.  38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16.

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court 
determined that the threshold factor for extraschedular 
consideration is a finding by the RO or the Board that the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for the service-connected 
disability at issue are inadequate.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1); VA 
Adjudication Procedure Manual pt. III, subpart iv, ch. 6, 
sec. B(5)(c).  Therefore, initially, there must be a 
comparison between the level of severity and the 
symptomatology of the claimant's disability with the 
established criteria provided in the rating schedule for this 
disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, 
the assigned evaluation is therefore adequate, and no 
referral for extraschedular consideration is required.  See 
VA Gen. Coun. Prec. 6-1996 (Aug. 16, 1996).  If the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, 
however, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms" (including marked interference with 
employment and frequent periods of hospitalization).  38 
C.F.R. § 3.321(b)(1).  If so, then the case must be referred 
to the Under Secretary for Benefits or the Director, C&P 
Service, for completion of the third step-a determination of 
whether, to accord justice, the claimant's disability picture 
requires the assignment of an extraschedular rating.

When he filed his TDIU claim in February 2006, the Veteran 
contended that his hypertension, back, neck, and shoulder 
pain prevented him from securing or maintaining any 
substantially gainful employment.  He stated that his 
disabilities had affected his full-time employment on 
October 27, 2005, the date that he became too disabled to 
work full-time and stopped working full-time.  The Veteran 
reported that he had been employed as a bus driver until he 
stopped working.  He also reported that he had left his last 
job because of his disability.  He stated that he had tried 
to obtain employment since he had become too disabled to 
work.  He also stated that he had no training in anything 
except being a bus driver.

On VA examination in March 1983, physical examination showed 
a minimal internal hemorrhoid, normal sphincter tone, and a 
large external hemorrhoid.  The impressions were a large 
single external hemorrhoid and a minimal secondary internal 
hemorrhoid.  

A review of several VA Form 21-4192's received at the RO in 
March 2006 indicates that the Veteran worked for the City of 
Cheyenne, Wyoming, from October 2002 to November 2005 for 
40 hours a week as a bus driver.  The city of Cheyenne 
indicated that the Veteran had resigned from his job as a bus 
driver and had received a lump sum payment.  The city of 
Cheyenne also indicated that the Veteran was entitled to 
receive sick, retirement, or other benefits as a result of 
his employment.  Auto Zone informed VA that the Veteran had 
been employed in January 2006 and continued to be employed as 
of March 14, 2006.  The Veteran worked at Auto Zone between 
8 and 25 hours a week.  Auto Zone indicated that the Veteran 
had not lost any work time due to his disability.  This 
employer also indicated that the Veteran received "help 
lifting" as a concession for his disability.  It also was 
noted that the Veteran was working part-time and was not 
entitled to receive any benefits as a result of his job at 
Auto Zone.

On VA examination in May 2006, the Veteran reported no 
problems with his hemorrhoids.  He stated that he had not 
experienced any problems with his hemorrhoids for over one 
year.  He denied any bleeding or pain.  He also stated that 
his bowel movements were normal.  He stated further that he 
was not under any treatment for hemorrhoids.  It was noted 
that the Veteran was working and had not lost any work days 
due to his service-connected back disability.  A rectal 
examination showed a 2 centimeter (cm) external hemorrhoidal 
tissue on the left side of the anus, no bleeding, and no 
thrombosis.  There were no masses on digital rectal 
examination.  There was normal sphincter tone and no 
tenderness.  The assessment included external hemorrhoids.

The Board finds that the preponderance of the evidence is 
against a TDIU on an extraschedular basis.  The Veteran's 
current combined disability evaluation of 20 percent is 
insufficient to grant a TDIU on a schedular basis.  See 
38 C.F.R. § 4.16(a).  There also is no evidence that the 
Veteran is unemployable solely by reason of his service-
connected disabilities such that he is entitled to a TDIU on 
an extraschedular basis.  See 38 C.F.R. § 4.16(b).  The Board 
observes that, when he filed his TDIU claim in February 2006, 
the Veteran himself contended that he was unemployable as a 
result of both his service-connected back disability and 
nonservice-connected hypertension and neck and shoulder 
disabilities.  Service connection is in effect only for a 
thoracic and lumbar spine fracture and for hemorrhoids.  It 
appears that the Veteran currently is employed at least part-
time, as his most recent employer (Auto Zone) reported in 
March 2006 and as the Veteran stated at his most recent VA 
examination in May 2006.  

The rating criteria also appear to contemplate the current 
severity and symptomatology of the Veteran's service-
connected disabilities.  As noted, the Veteran's service-
connected thoracic and lumbar spine fracture is evaluated as 
20 percent disabling by analogy to 38 C.F.R. § 4.17a, 
DC 5237-5243 (lumbosacral strain-intervertebral disc 
syndrome).  Under the General Rating Formula for spine 
disabilities, a 20 percent rating contemplates, at worst, 
forward flexion of the thoracolumbar spine between 30 and 
60 degrees, or a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  The Veteran's most recent VA 
examination in May 2006 showed forward flexion to 80 degrees 
which decreased to 70 degrees on repetitive testing.  He had 
a normal gait and posture.  He reported no problems with his 
hemorrhoids.  He stated that he had not experienced any 
problems with his hemorrhoids for over one year.  He denied 
any bleeding or pain.  He also reported that his bowel 
movements were normal.  He reported further that he was not 
under any treatment for hemorrhoids.  Rectal examination 
showed a 2 cm external hemorrhoidal tissue on the left side 
of the anus, no bleeding, and no thrombosis.  There were no 
masses on digital rectal examination.  There was normal 
sphincter tone and no tenderness.  Given that the rating 
criteria reasonably describe the Veteran's disability level 
and symptomatology, no referral for extraschedular 
consideration is required.  See Thun, 22 Vet. App. at 111; VA 
Gen. Coun. Prec. 6-1996 (Aug. 16, 1996).  As the 
preponderance of the evidence is against the Veteran's 
claims, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990). 









	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for a cervical spine 
disability with radiculopathy of the right upper extremity, 
including as secondary to service-connected residuals of a 
compression fracture at T12 and L3-5, is denied.

Entitlement to a TDIU on an extraschedular basis is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


